                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      LEE A. ROSS,                                        Case No. 19-cv-02353-SVK
                                   8                     Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF’S
                                   9              v.                                          APPLICATION TO PROCEED IN
                                                                                              FORMA PAUPERIS
                                  10      NANCY A. BERRYHILL,
                                                                                              Re: Dkt. Nos. 2, 6
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has filed an application to proceed in forma pauperis. ECF 2 (“IFP Application”).

                                  15   Pursuant to 28 U.S.C. § 1915(a)(1), a district court may authorize the commencement of a civil

                                  16   action in forma pauperis if it is satisfied that the would-be plaintiff cannot pay the filing fees

                                  17   necessary to pursue the action. On May 7, 2019, the Court issued an order denying Plaintiff’s IFP

                                  18   application after finding that Plaintiff does not qualify for IFP status. ECF 6. The Court provided

                                  19   Plaintiff until May 21, 2019, to respond by submitting a supplemental declaration regarding the

                                  20   amount of disposable income that is available to Plaintiff. That deadline has passed, and Plaintiff

                                  21   has not filed a supplemental declaration.

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                   1          Accordingly, the Court DENIES Plaintiff’s IFP application. Plaintiff must pay the $400

                                   2   filing fee no later than 30 days from the date of this Order. Failure to pay the filing fee within 30

                                   3   days will result in this Court entering an order that this case be reassigned to a District Judge along

                                   4   with a Report and Recommendation that the District Judge dismiss this action with prejudice.

                                   5          SO ORDERED.

                                   6

                                   7   Dated: May 30, 2019

                                   8

                                   9
                                                                                                     SUSAN VAN KEULEN
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
